DETAILED ACTION   
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/29/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments, see applicant’s remarks pages 11-15, filed 12/29/2020, with respect to the rejection(s) of claim(s) 1, 7, 12, 19, 25 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Walter et al. US 20080069006.
The 112 rejection is withdrawn because of cancelled claims of 26-29 by applicant argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

2	Claim(s) 1-25 and 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gauvreau et al. US 2013/0077554 herein after Gauvreau in view of Walter et al. US 20080069006 herein after Walter. 
Regarding claim 1, Gauvreau disclose a method performed by an apparatus configurable to provide functions of at least a first access point (AP) corresponding to a first basic service set (BSS) for multi-link aggregation, comprising: establishing a first communication link with a first STA of the first BSS using a first frequency band (para 140, 146, anchor channel, an AP may send or transmit, via an anchor channel (e.g., in the anchor band), management frames or beacons b1, b2 and b3 that may be used for both the anchor channel and one or more supplementary channels), the first communication link associated with management information  (see para. 127, The beacons may be sent periodically ( e.g., at a nominal rate), and may include a timestamp information element, which may be used by the STAs to update their local clocks. In one or more embodiments described herein, the term beacon may refer to an 802.11 beacon, a modified 802.11 beacon to support supplementary channels, and/or more generally to a special management frame that may include information to allow operation over supplementary channels), determining a first link profile for a second communication link available for the first STA by customizing one or more management elements of management information associated with the first communication link, the first link profile including the one or more customized management elements for use by the second communication link, the second communication link associated with a second frequency band (see para 127, 802.11 beacon modified to support supplementary channels, paragraphs 152-164, fig, 6 operating details or information for the supplementary channels may be as information elements in the anchor channel beacon, including usage mode of supplementary channel, activation/deactivation, resource sharing map etc, paragraphs 168, 194,198,202,203,207,217: paragraph 140, supplementary channel on different band), generating a management frame that comprises the first link profile (see paragraph 165, 171, fig 7, AP may send an Association Response including the AP's capabilities and its association identifier (AID)), and outputting the management frame for transmission to the first STA (see paragraph, 165, fig 7, AP sends the modified beacon), configuring a first non-inheritance element of the first link profile associated with the second communication link the first non-inheritance element indicating that usage of at least one management element of the management information by the first STA via the second communication link is disabled (see para. 17-22, 160, 207, 209 Since frame 3 is not successfully received by STA 1, STA 1 may not send an acknowledgment message to the AP. Since the acknowledgment message is not received prior to the acknowledgment timer expiring (e.g., prior to the response time exceeding a threshold time, for example T 4-T3 exceeding a threshold), the AP may retransmit or resend frame 3 using alternative supplementary channel, thus disabling the defected or overuse channel). Gauvreau disclose all the subject matter but fails to explicitly mention configuring a first the first non-inheritance element indicating that usage of at least one management element of the management information by the first STA via the second communication link is disabled. However Walter from a similar field of endeavor disclose configuring a first non-inheritance element of the first link profile associated with the second communication link the first non-inheritance element indicating that usage of at least one management element of the management information by the first STA via the second communication link is disabled (see paragraphs 74, 75, control message indicates that the communication link should be disabled, for example, due to insufficient bandwidth monitored by the routing gateway 245, a lack of heartbeat signal at the routing gateway 245, etc. If any received control message indicates that the communication link 125 should be disabled (block 930), control proceeds to block 920 at which the link manager 430 included in the example DSLAM 240 disables the communication link 125). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Walter’s link disabling scheme into Gauvreau’s common anchor based aggregation scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to avoid overlapping and save power and facilitate attribute value adjustment and correction to eliminate a BSS collision (see abstract). 
Regarding claim 2, Gauvreau disclose wherein the first communication link is an anchor communication link for establishing a wireless association with the first STA, and the second communication link is a candidate communication link for the first STA for implementing the multi-link aggregation (see para, 126, 140, 146, anchor channel, one or more supplementary channels).
Regarding claim 3, Gauvreau disclose further comprising: determining to establish the second communication link in response to receiving a communication from the first STA indicating the first STA supports establishing the second communication link based, at least in part, on the first link profile (see para 127, 167, 282 STA indicates support of supplementary channels).
Regarding claim 4, Gauvreau disclose wherein the second communication link is dynamically enabled or disabled by the apparatus or the first STA based, at least in part, on an amount of active traffic between the apparatus and the first STA (see paragraph 160, 164, if no activity is scheduled, the STA may deactivate the supplementary channel).
Regarding claim 5, Gauvreau disclose wherein the second communication link is established without performing a separate wireless association process between the apparatus and the first STA for the second communication link (see paragraph 165, fig 7, STA discovers AP, synchronizes with AP, and performs association with AP enabling configuring of anchor and supplementary channels).
Regarding claim 6, Gauvreau disclose further comprising: determining a second link profile for a third communication link available for the first STA by customizing one or more management elements of the management information associated with the first communication link, the second link profile including the one or more customized management elements for use by the third communication link, the third communication link associated with a third frequency band, wherein the management frame further comprises the second link profile (see paragraph 152, fig 6, The frame body may include control/management type information including a timestamp, the beacon interval, a capabilities field, a service set identifier (SSID), supported rates, a QoS capability, and/or the information for the supplementary channels ( e.g., supplementary channel 1 and supplementary channel 2), among others).
Regarding claim 7, Gauvreau disclose further comprising: configuring a second non-inheritance element of a second link profile associated with a third communication (see paragraph 152, fig 6, The frame body may include control/management type information including a timestamp, the beacon interval, a capabilities field, a service set identifier (SSID), supported rates, a QoS capability, and/or the information for the supplementary channels (e.g., supplementary channel 1 and supplementary channel 2), among others).
Regarding claim 8, Gauvreau disclose wherein management elements of the management information associated with the first communication link that are not customized for the second communication link in the first link profile and are not included in the first non-inheritance element are inherited by the second communication link for use by the second communication link (paragraphs 152, 174, fig 6 STA still uses anchor channel therefore the legacy information of the beacon).
Regarding claim 9, Gauvreau disclose wherein configuring the first non-inheritance element for the link profile of the second communication link comprises: listing information associated with the at least one management element in the first non-inheritance element (see 127, 152-164, After broadcasted beacons are found, the S TAs (or UEs or WTRUs) may associate with the AP, and adjust their timing to the timing of the beacon signal. For example, in 802.11 based networks, frame synchronization at the STAs may be achieved by monitoring the beacons transmitted by the APs. The beacons may be sent periodically (e.g., at a nominal rate), and may include a timestamp information element, which may be used by the STAs to update their local clocks).
Regarding claim 10, Gauvreau disclose wherein listing information associated with the at least one management element in the first non-inheritance element includes listing in the first non-inheritance element at least one member selected from the group consisting of. an element ID associated with the at least one management element in a list of element IDs field of the first non-inheritance element; and an element ID extension associated with the at least one management element in a list of element ID extensions field of the first non-inheritance element (see 127, 152-164, The frame body may include control/management type information including a timestamp, the beacon interval, a capabilities field, a service set identifier (SSID), supported rates, a QoS capability, and/or the information for the supplementary channels (e.g., supplementary channel 1 and supplementary channel 2 among others)
Regarding claim 11, Gauvreau disclose wherein the management frame is a beacon frame, a probe response frame, an association response frame, or a re-association response frame, and wherein the management information includes at least one member of the group consisting of management elements, fields, features, and capabilities (see 127, 152-164, the term beacon may refer to an 802.11 beacon, a modified 802.11 beacon to support supplementary channels, and/or more generally to a special management frame that may include information to allow operation over supplementary channels).
Regarding claim 12, Gauvreau disclose a method performed by a first apparatus, comprising: receiving, via a first communication link, a management frame from a second apparatus configurable to provide functions of at least a first access point (AP) associated with a first basic service set (BSS) (para 140, 146, anchor channel, an AP may send or transmit, via an anchor channel (e.g., in the anchor band), management frames or beacons b1, b2 and b3 that may be used for both the anchor channel and one or more supplementary channels), determining a link profile associated with a second communication link available to the first apparatus for multi-link aggregation, the link profile included in the management frame and having one or more customized management elements of the management information associated with the first communication link, the one or more customized management elements for use by the second communication link (see para 127, 802.11 beacon modified to support supplementary channels, paragraphs 152-164, fig, 6 operating details or information for the supplementary channels may be as information elements in the anchor channel beacon, including usage mode of supplementary channel, activation/deactivation, resource sharing map etc, paragraphs 168, 194,198,202,203,207,217: paragraph 140, supplementary channel on different band), and determining whether to establish the second communication link between the first apparatus and the second apparatus for multi-link aggregation based, at least in part, on the link profile associated with the second communication link (see para 127, 167, 282 STA indicates support of supplementary channels). Gauvreau disclose all the subject matter but fails to explicitly mention configuring a first the first non-inheritance element indicating that usage of at least one management element of the management information by the first STA via the second communication link is disabled. However Walter from a similar field of endeavor disclose configuring a first non-inheritance element of the first link profile associated with the second communication link the first non-inheritance element indicating that usage of at least (see paragraphs 74, 75, control message indicates that the communication link should be disabled, for example, due to insufficient bandwidth monitored by the routing gateway 245, a lack of heartbeat signal at the routing gateway 245, etc. If any received control message indicates that the communication link 125 should be disabled (block 930), control proceeds to block 920 at which the link manager 430 included in the example DSLAM 240 disables the communication link 125). Thus it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate Walter’s link disabling scheme into Gauvreau’s common anchor based aggregation scheme to derive the subject matter of the instant application. The method can be implemented in a wireless network communications. The motivation of doing this is to avoid overlapping and save power and facilitate attribute value adjustment and correction to eliminate a BSS collision (see abstract). 
Regarding claim 14, Gauvreau disclose further comprising: determining the first apparatus supports the one or more customized management elements and the non-inheritance element included in the link profile associated with the second communication link (see paragraph 152, fig 6, The frame body may include control/management type information including a timestamp, the beacon interval, a capabilities field, a service set identifier (SSID), supported rates, a QoS capability, and/or the information for the supplementary channels ( e.g., supplementary channel 1 and supplementary channel 2), among others).; and establishing the second communication link in response to determining the first (see para 262, WTRU configuration may also include establishing the supplementary channel over the supplementary band using the allocation information provided in the one or more beacons and/or wirelessly exchanging, by the WRTU, data over the established supplementary channel on the supplementary band).
Regarding claim 15, Gauvreau disclose wherein establishing the second communication link further comprising: communicating with the second apparatus to indicate the first apparatus supports establishing the second communication link in response to determining the first apparatus supports the one or more customized management elements and the non-inheritance element (see para 262-265, WTRU configuration may also include establishing the supplementary channel over the supplementary band using the allocation information provided in the one or more beacons and/or wirelessly exchanging, by the WRTU, data over the established supplementary channel on the supplementary band).
Regarding claim 16, Gauvreau disclose further comprising: determining the first apparatus does not support the one or more customized management elements and the non-inheritance element included in the link profile associated with the second communication link (see para. 131-133, A legacy STA (LS) may generally refer to an 802.11 or other STA that may not or perhaps does not support interband carrier aggregation, An inter band (IB) STA may general refer to an 802.11 STA that may or does support inter-band carrier Aggregation) ; and determining not to establish the second communication link in response to determining the first apparatus does not (see para. 155-160, Upon reception of the TIM that indicates that a STA may not be scheduled, the STA may deactivate the supplementary channel).
Regarding claims 21, the rejection is the same as claim 3.
Regarding claims 24, the rejection is the same as claim 6.
Regarding claims 25, the rejection is the same as claim 7.
Regarding claims 32, the rejection is the same as claim 14.
Regarding claims 19 and 30 the rejection is the same as claim 1.
Regarding claims 13, 20 and 31 the rejection is the same as claim 2.
Regarding claims 17, and 22 the rejection is the same as claim 4.
Regarding claims 18, 23 and 33, the rejection is the same as claim 5.
Regarding claims 19 and 30, Gauvreau further disclose an apparatus for wireless communication, the apparatus comprising: a processor; and memory coupled with the processor and having instructions stored therein which, when executed by the processor, cause the apparatus to (see fig. 2B WRTU 102 may include a processor 118, a transceiver 120, a transmit/receive element 122, a speaker/microphone 124, a keypad 126, a display/touchpad 128, non-removable memory 106, removable memory 132, a power source 134, a global positioning system (GPS) chipset 136, and other peripherals).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KOKOU R DETSE whose telephone number is (571)272-9608.  The examiner can normally be reached on M-T 9:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 5712723011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/KOKOU R DETSE/Examiner, Art Unit 2463                                                                                                                                                                                                        
/OMAR J GHOWRWAL/Primary Examiner, Art Unit 2463